Citation Nr: 0911228	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to May 
1946. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In February 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of his 
testimony is associated with the claims file.  

In February 2005, the Veteran raised the claim seeking 
service connection for post traumatic stress disorder (PTSD).  
A September 2006 rating decision denied the claim, in which 
the Veteran perfected his appeal.  A September 2008 rating 
decision granted service connection.  As this represented a 
full grant of the benefit sought, this matter did not come 
before the Board.  


FINDINGS OF FACT

The Veteran's current hearing loss was not first shown during 
service or for many years following discharge from service, 
and there is a preponderance of the medical and other 
evidence shows that the hearing loss is not otherwise related 
to any incident of service, including in-service noise 
exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004 and January 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the May 2006 statement of the 
case (SOC) specifically notified him regarding the assignment 
of disability ratings and effective dates for any grant of 
service connection.  The claim was subsequently readjudicated 
by a September 2008 Supplemental SOC.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  He has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded him an audiological 
evaluation, obtained a medical opinion as to the etiology and 
severity of the disability, and afforded him the opportunity 
to give testimony before the Board.  In an August 2004 
statement, the Veteran indicated that he obtained his first 
hearing aids 23 years ago.  The Board notes that such records 
have not been associated with the claims file, however, in 
that same statement the veteran indicated that the records of 
his audiology tests were not available.  Therefore, all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and 
neither the Veteran nor his representative has contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. Service Connection

The Veteran seeks service connection for bilateral hearing 
loss.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran claimed that he was exposed to loud hazardous 
noises in the military while serving as a loader on the 5" 
38 Gun aboard the ship and helping to refuel the airplanes 
when they landed at Guadalcanal.  He also indicated that he 
participated in actions against the enemy while serving on 
board the U. S. S. Fayette.  He reported that noticed his 
hearing loss in service and told the medics at that time.  He 
claimed that the hearing problem continued after discharge, 
but he just adjusted to it.  In an August 2004 statement, the 
Veteran indicated that he obtained his first hearing aids 23 
years ago.  He stated that records of his audiology tests 
were not available.  

The Veteran's service treatment and personnel records 
included a February 1943 enlistment examination that reported 
a hearing level of 15/15 for the left and right ears.  A 
December 1945 application for national service life insurance 
showed a hearing level of 15/15 bilaterally.  Service records 
showed that while the Veteran was aboard the U. S. S. 
Fayette, he participated in actions against the enemy during 
initial assault and operations at Guam in July 1944 and at 
Peleliu, Palau Islands in September 1944.  

The Board notes that the Veteran asserts in-service noise 
exposure, and his service personnel records support the 
assertion of in-service noise exposure.  However, regardless 
of whether the Veteran was exposed to loud noise during 
service, bilateral hearing loss was not shown during service 
or within the first post service year.

The Board notes that the Veteran also asserts that his 
current hearing loss disability began in service and has 
persisted since.  The Board is of the opinion that the 
contemporaneous STR's which weigh heavily against the claim 
of having in-service hearing loss have greater probative 
value than the Veteran's reported history many years later.  
See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (the Board 
may weigh the lack of contemporaneous medical records against 
a Veteran's lay evidence, but that the lack of such records 
does not render lay evidence not credible).  The fact that 
the STR's were prepared at the crucial time (i.e. while the 
Veteran was still in service), give the STR's greater 
evidentiary value than a recollection made many years later 
based on a potentially faulty memory.  The STR's were a 
record of objective examination, while the history reported 
to VA and to the VA examiner were potentially biased by the 
possibility of monetary gain.  However, just because a 
Veteran stands to gain monetary benefits from the evidence is 
not enough to ignore a Veteran's testimony.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

But here, there is more than just the absence of STR's or 
personnel records indicating whether or not the Veteran had a 
bilateral hearing loss in service.  Post service, the Veteran 
did not seek treatment for bilateral hearing loss for many 
decades following his separation.  The decades long 
evidentiary gap in this case between active service and the 
earliest post-service medical evidence of bilateral hearing 
loss, or the absence of evidence during that period, 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

The record does not contain any evidence prior to this decade 
which shows treatment for, or a diagnosis of, hearing loss.  
Thus, the lack of any objective medical evidence of 
continuing complaints, symptoms, or findings for many decades 
between the period of active duty and the first complaints or 
symptoms of bilateral hearing loss is itself evidence which 
tends to show that bilateral hearing loss did not have its 
onset in service or for many years thereafter.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds it significant that approximately 23 years 
after the Veteran reported that he initially obtained hearing 
aids and approximately 58 years after he was discharge from 
service, he now asserts that his current hearing loss is 
related to his in-service noise exposure.  The decades long 
evidentiary gap between the Veteran's active service, and 
when he indicated that he first sought treatment, as well as 
his current claim of having a bilateral hearing loss as a 
result of his military service, combined with a review of the 
Veteran's STR's that are negative for any hearing loss 
disability, calls into question the Veteran's credibility 
about the nature of his hearing loss and raises a logical 
inference that the Veteran's personal interest in obtaining 
compensation benefits is greater than his veracity.  

Given that the Board concedes that the Veteran had noise 
exposure in service, however a hearing loss disability did 
not manifest in service or within the first postservice year, 
there must be competent evidence establishing an etiological 
relationship between the injury or event in service and the 
current disability.


A March 2005 VA audiogram reveals bilateral hearing loss by 
VA standards.  An audiometry revealed puretone thresholds as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
70
85
   LEFT
60
70
75
70
80

In the right ear, the average puretone threshold was 74 db 
with a speech recognition score of 40 percent.  In the left 
ear, the average puretone threshold was 74 db, with a speech 
recognition score of 32 percent.  

The examiner noted that there was no evidence of hearing loss 
in the file.  There were written statements from the Veteran 
that indicated that he reported a hearing problem to a medic 
during his active service following noise exposure from his 
service duties.  The Veteran stated that he had trouble 
hearing since he was discharged from service, but he 
"adjusted to asking people what they said" and had no 
follow-up hearing tests.  He reported exposure to loud noises 
during World War II from combat duty and his shipboard 
assignments.  He stated that he complained about his hearing 
since 1943.  Audiologic testing revealed bilateral moderately 
severe to severe sensorineural hearing loss.  Speech 
recognition ability was poor for both ears.  The examiner 
found that there was no doubt that the Veteran was exposed to 
loud noises from his service duties, but there was no way to 
definitively link his current hearing loss to military 
service.  The audiogram configuration did not look like a 
typical noise-induced hearing loss, but did look like a 
typical audiogram seen with presbycusis, or hearing loss form 
aging.  If the Veteran did have a hearing loss at the time of 
discharge from service, it was now masked by a further 
decrease in the Veteran's hearing that is not service-
connected.  There was no competent medical evidence to the 
contrary.  

Although the Veteran believes that his current bilateral 
hearing loss is related to in-service noise exposure, he is 
not a medical expert.  Therefore, he is not competent to 
express an authoritative opinion on the issue of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
There is no evidence of record, other than the appellant's 
contentions, that his current bilateral hearing loss is 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Although the Veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the Veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  

In considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Unfortunately, 
the medical evidence in this case weighs against the claim.

There is a preponderance of the evidence against a finding of 
service connection for bilateral hearing loss.  The doctrine 
of reasonable doubt has been considered; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application and service connection 
for bilateral ear hearing loss is not warranted. 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.










ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


